Citation Nr: 1134218	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include emotional anxiety and depressive disorder.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in April 2006 at the Jackson RO.  The Veteran testified at that time and the hearing transcript is of record.  The Board also notes that the Veteran requested a videoconference hearing in connection with the current claims as well.  The videoconference hearing was subsequently scheduled and held in April 2009.  The Veteran testified at that time and the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder which is not related to, caused by, or linked to active service.

2.  The Veteran has no service-connected disabilities that could preclude her from securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  An acquired psychiatric condition, include emotional anxiety and depressive disorder, was not incurred in active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


2.  The criteria for a grant of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Acquired psychiatric disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include emotional anxiety and depressive disorder.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show no complaints of, treatment for, or a diagnosis of emotional anxiety, depressive disorder, or major depression.  

Service personnel records (SPRs) show that the Veteran enlisted as a PVT E-1, and was promoted to PVT E-2 in February 1968, to PFC E-3 in May 1968, to SP4 E-4 in September 1968 and to SP5 E-5 in July 1969.  During her entire tour of duty her conduct and efficiency were evaluated as excellent.  However, she did receive an Article 15 in February 1970 for:  failing to report to her duty section for duty in violation of Article 92 in December 1969; for failing to obey a lawful order in violation of Article 91 in January 1970; for disrespect to her superior noncommissioned officer in violation of Article 91 in January 1970; and for disrespect in deportment and language toward her superior noncommissioned officer, a woman, in violation of Article 91 in December 1969.  Her rank was reduced to SP4 for two months and she forfeited $50 per month for two months.  

A private medical record dated in June 2000 showed that the Veteran reported experiencing her first depressive episode while she was in service.  In July 2001 the Veteran's gynecologist noted that the Veteran had just been laid off from her job and had some mild depression secondary to that change and her anxiety about work and income.  In August 2001 the Veteran reported that she started feeling depressed as the tension in the family started building.  She denied a history of depression or posttraumatic stress disorder (PTSD).  

In December 2001 the Veteran was accorded a comprehensive mental status examination.  During the examination the Veteran reported that she entered the Army in October 1967 and stayed until October 1970.  She reported that she was stationed in Washington and never saw direct action in the Vietnam conflict.  He reported that she worked from 1973 to 1985 at General Electric until the plant was closed down.  In 1987 she started working for Magnetek until she was laid off in July 2001 due to job elimination.  She reported that she applied for other jobs but had not been able to get another position since being laid off.  She was very agitated and upset about not working and very angry over the way she was treated after having worked in her position for 14 years.  She reported that she had always been a worrier and that her feelings get hurt very easily.  She reported some extra stressors in her life at the moment and discussed extensively about her oldest daughter and her youngest daughter's problems.  The diagnosis was major depression, single episode, severe without psychotic features.  The examiner found that the Veteran's primary complaints were depression and specifically that she was very angry and hurt over the face that she was laid off from a company that she had worked at for 14 years.  The examiner noted that the Veteran had worked all her life and takes a great pride in working but felt overwhelmed and stressed and was not handling things well as far as her mental status.  She noted that the Veteran appeared to need more intensive therapy and harbored a great deal of anger over her past employer.  Additionally, the examiner noted that the Veteran was under a great deal of stress taking care of her two grandchildren and has an estranged relationship with her oldest daughter.  

VA records dating from July 2002 to August 2004 show that the Veteran was diagnosed with major depression.  In July 2002 the Veteran was referred to the mental health clinic for a history of sexual harassment in the Army and previous job.  At the time of consultation the Veteran did not describe any symptoms of PTSD, anxiety, or depression that relate directly to the harassment episode.  The physician noted that the Veteran described a more relevant history of depression as related to other stressors such as losing her job of 14 years and daughter's cancer.  She further described some anxiety precipitated by life stressors such as daughter's recent diagnosis of thyroid cancer, many financial stressors, current separation from her husband, inability to find a job at her age, and caring for her two grandchildren.  

A statement from the Veteran's sister reported that the Veteran would call her crying about how she was being treated.  She reported that the Veteran told her that she did not get her promotion because of sexual harassment.  

Private medical records dating from April 2002 to October 2004 show that the Veteran was diagnosed with major depression and treated with prescription medication.  In June 2002 the Veteran reported that she was afraid of losing her job.  She was anxious and depression.  In April 2003 the Veteran complained of difficulty with finances.  

In April 2004 Social Security Administration (SSA) found the Veteran to be disabled with a primary diagnosis of bilateral carpal tunnel syndrome and a secondary diagnosis of depression.  SSA found that the Veteran was disabled as of January 2001.  

VA medical records dated from February 2004 to October 2007 include a March 2005 note that found the Veteran had a history of major depressive disorder which was in full remission.  In November 2005 it was noted that the Veteran had a diagnosis of major depressive disorder, recurrent.  

During an April 2006 decision review officer (DRO) hearing, the Veteran testified that it took a long time to get her promotion although other women had gotten their promotions.  She testified that her sergeant called her into his office and started yelling at her for no reason and it continued until she requested leave.  She further testified that she would tell her sister what was happening.  She did not submit a complaint because she was determined to get her honorable discharge.  She testified that she did not seek psychiatric help until she lost her job in 2001 or 2002.  

VA medical records dating from June 2002 to May 2006 show continued treatment for major depression.  

In a July 2007 statement, a friend of the Veteran, who was stationed with the Veteran at Fort Lewis Washington, stated that the Veteran was passed over for promotions several times although she was a diligent, hard worker.  She further stated that the Veteran was victimized through sexual harassment by some of those who were superior to her in rank and authority.  She stated that if one was not receptive to such behavior it was dealt with as an uncomfortable inconvenience.  She further reported that expressing concern earned a person the label of "troublemaker."

VA medical records dating from April 2007 to August 2005 show treatment for and a diagnosis of major depressive disorder, recurrent.  A November 2005 mental health note that showed that the Veteran reported some life stressors including caring for her young grandchildren and marital problems.  

In January 2009 the Veteran was accorded a compensation and pension (C&P) mental disorders examination.  During the examination the Veteran reported that she underwent sexual harassment in service.  She stated that she did not get promoted because would not flirt and go out.  She reported that she would get up from her desk and somebody would brush up against her and look her up and down.  He also reported that she received invitations to meet up at the club and get yelled at for no reason.  She reported a duration of symptoms since 1970.  The diagnosis was major depression in remission.  The examiner found that the Veteran's diagnosis of major depression in remission better accounted for her condition than any diagnosis like anxiety, "emotional anxiety," or "other acquired psychiatric disorder."  The examiner noted that the Veteran suffered no unemployment or time off from work due to mental health.  The examiner noted that the Veteran's symptoms do affect her employment and social functioning.  The examiner opined that major depression in remission is not due to or caused by military symptom.  He stated that there were no documented references to sexual trauma or psychiatric problems in the Veteran's STRs.  She had no markers or indicators in service which corroborate allegations of sexual harassment in service.  The examiner noted that previous medical reports and records do not show substantive treatment for sexually related issues and no sexually related complaints.  The examiner noted that the Veteran described a more relevant history of depression as related to other stressors.  Her mood disturbances and anxiety were thought to be caused by then-current stressors such as family issues, financial stress, marital separation, and inability to find a job.  The examiner found that the Veteran did not provide specifics of sexual harassment in the military.  Additionally, the examiner noted that SSA records showed major depression secondary to then-current stressors without mention of prior sexual harassment.  The examiner found that a nexus is not established between sexual harassment and military service and her diagnosed psychiatric disorder of major depression in remission.  

During an April 2009 Board videoconference, the Veteran testified that she was far behind in getting her promotion when allocations came down.  She further testified that a sergeant raised his voice at her for no reason.  

In October 2009 the Veteran was accorded another C&P mental disorders examination.  During the examination the Veteran reported that she underwent sexual harassment in service.  She stated that she did not get promoted because would not flirt and go out.  The diagnosis was major depression, in remission.  The examiner indicated that PTSD could not be diagnosed because of a lack of DSM-IV criteria.  The examiner further stated that she did not meet any of the major PTSD criteria.  He determined that while symptoms of anxiety were present, her condition was better described by the diagnosis of major depression in remission.  The examiner noted that the onset of major depression was in 1970 and was mild in extent.  He opined that the etiology of her major depression was stress and constitutional makeup.  He further opined that the Veteran's major depression was not due to or caused by military service.  

The examiner noted the lay statement provided by Ms. P. as supportive of the history of sexual harassment as detailed by the Veteran.  The examiner found that the lay statement was not sufficient evidence of sexual harassment upon which to base a psychiatric diagnosis, particularly in light of the paucity of supportive findings elsewhere in the record.  The examiner addressed the Veteran's non-judicial Article 15 punishments in service and found they were of a general nature and had no specific aspect of sexual harassment.  The examiner noted that the sergeant to whom the Veteran reacted and because of which she was charged with insubordination was not implicated in any sexual harassment behavior.  The examiner further found that the Article 15 punishments might be taken for example as indicating only a general conflict with authority.  The examiner thus indicated that the Article 15 punishments were insufficient evidence upon which to base a diagnosis of sexual harassment and resultant PTSD.  The examiner also found no documented references to sexual trauma or psychiatric problems in her STRs.  She had no markers or indicators in service which corroborate allegations of sexual harassment in service, including Article 15 punishments.  The examiner found that the December 2001 diagnosis of major depression did not mention sexual trauma.  Moreover, the examiner noted that previous medical reports dated in December 2001, June 2002, and April 2007 do not describe any symptoms that relate to harassment episodes.  The examiner determined that the Veteran's mood disturbances and anxiety were thought to be caused by then current stressors such as family issues, financial stress, marital separation, and inability to find a job.  The Veteran also reported sexual harassment at work after military service.  The examiner determined that the Veteran's diagnosis of major depression in remission accounted for her emotional anxiety, general anxiety, and other mood disturbance.  Additionally, the examiner noted that SSA records showed major depression secondary to then-current stressors without mention of prior sexual harassment.  The examiner found that a nexus is not established between sexual harassment and military service and her diagnosed psychiatric disorder of major depression in remission.  

A June 2010 addendum from the October 2009 examiner determined that the noted 1970 onset of the Veteran's major depression during the October 2009 examination was provided by the Veteran.  The examiner clarified and stated that the actual onset of the Veteran's diagnosed major depression was approximately five years prior to the examination.  The examiner determined that the major depression was said to be reactive to current psychosocial stressors when it was diagnosed.  Thus, the onset of major depression was in 2005 rather than 1970.  

The Board recognizes that the Veteran believes her current major depression, in remission is related to service.  The Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the sincerity of the Veteran's belief that her major depression, in remission is related to service.  However, the Veteran has not claimed that she has medical training that would permit her to provide a competent opinion concerning the etiology of the condition.  The determination in this case as to the cause of major depression, in remission is beyond the observations that a lay person is capable of, and therefore, the Veteran's statements regarding etiology are not competent.  The Board, therefore, finds that the Veteran's statement associating her current major depression, in remission with a service cannot constitute competent evidence concerning etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

There is no evidence showing that the Veteran's current major depression is related to or was incurred in military service.  The first notation that the Veteran experienced a depressive episode while in service was dated in June 2000 private medical record, 30 years after separation from service.  In July 2001 the Veteran's gynecologist noted that the Veteran had just been laid off from her job and had some mild depression secondary to that change and her anxiety about work and income.  Although the October 2009 VA examiner noted that the Veteran's onset of major depression was in 1970, a June 2010 addendum found that the 1970 onset date was provided by the Veteran and that the actual onset of the Veteran's diagnosed major depression was approximately 2005, five years prior to the examination.  In this regard, the United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the evidence does not show complaints of depressive symptoms until 30 years after service, and treatment for or a diagnosis of depression or until at least 31 years after separation, and there is no competent evidence of record linking the claimed condition to service.  Moreover, the first note of mild depression was noted as secondary to the Veteran losing her job and her anxiety about work and income.  See July 2001 note.  

The Board finds that the other medical evidence of record does not otherwise show an etiological relationship between the Veteran's current major depression and service.  The Board finds the most probative evidence concerning is in the October 2009 VA examination report.  The examiner conducted a psychiatric examination, reviewed the Veteran's medical and mental health history and provided a diagnosis with an opinion supported by rationale as to why the Veteran's major depression, in remission is not related to service.  The examiner specifically found that the lay statements, Veteran's non-judicial Article 15 punishments, lack of documented references to sexual trauma or psychiatric problems in her STRs, lack of markers or indicators in service which corroborate allegations of sexual harassment in service, and medical records were insufficient evidence upon which to base a diagnosis of sexual harassment.  Moreover, the examiner noted that previous medical reports dated in December 2001, June 2002, and April 2007 do not describe any symptoms that relate to harassment episodes.  Moreover, the examiner determined that the Veteran's mood disturbances and anxiety were thought to be caused by then current stressors such as family issues, financial stress, marital separation, and inability to find a job.  See January 2009 and October 2009 VA examinations.  Accordingly, the Board finds that the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder that is related to military service.  

Having considered the doctrine of reasonable doubt, but for the reasons just expounded, the Board finds it to be inapplicable, as the probative evidence against the claim outweighs the Veteran's unsupported allegation of a nexus to service.  38 C.F.R. § 3.102. 

TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is not service connection for any disability.  Accordingly, the Veteran does meet the threshold rating criteria for consideration for a TDIU rating under 38 C.F.R. § 4.16(a).  Therefore, she is not entitled to TDIU, as a matter of law.

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2009).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

In connection with her claim for TDIU the Veteran reported that she had one year of college and no other education or training.  According to the Veteran, her PTSD prevented her from securing or following any substantially gainful occupation.  A letter dated in January 2001 informed the Veteran that her position was being eliminated due to deteriorating business performance.  In July 2001 the Veteran's gynecologist noted that the Veteran had just been laid off from her job and had some mild depression secondary to that change and her anxiety about work and income.  In December 2001 she reported that she worked from 1973 to 1985 at General Electric until the plant was closed down.  She reported that 1987 she started working for Magnetek in 1987 until she was laid off in July 2001 due to job elimination.  She reported that she applied for other jobs but had not been able to get another position since being laid off.  The January 2009 examiner noted that the Veteran's symptoms do affect her employment and social functioning.  During an April 2009 Board videoconference, the Veteran testified that she was awarded SSA disability due to her hands. 

The Board finds that a grant of TDIU is not warranted.  Although the Veteran has been determined to be unemployable by Social Security Administration (SSA), review of SSA records reveals that disability was granted based on a combination of bilateral carpal tunnel syndrome characterized by major depressive disorder and severe anxiety.  The Veteran is not service-connected for any of these disabilities.  

While the SSA grant of disability benefits is evidence that must be considered, it is not evidence that is controlling for VA purposes as VA and SSA regulations are different.  In this case, the SSA considered the Veteran's age and nonservice-connected disabilities in finding her entitled to a grant of disability benefits.  She was not found disabled by SSA solely due to the service-connected disability.  

The Veteran does not meet the regulatory requirements for total disability based on individual unemployability as she does not have a service-connected disability.  38 C.F.R. § 4.16(a).  Nor does the evidence show that she is unemployable by reason of service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Moreover, on March 3, 2006, the United States Court of Appeals for Veterans Claims issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Letters from the RO dated in September 2004 and August 2005 apprised the Veteran of the information and evidence necessary to establish her claims for service connection and TDIU.  She was advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  She was also informed of how VA establishes disability ratings and effective dates in a letter dated in March 2006.  Dingess/Hartman, 19 Vet. App. 473.  Although the March 2006 letter was issued after the rating decision, since service connection is being denied, no disability rating or effective date will be assigned, so there is no possibility of any prejudice to the veteran.  The Board thus finds that the Veteran was provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to her claims for service connection and for TDIU.  

In August 2009 and March 2010, the Board remanded the case for further development.  As previously discussed above, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment records were associated with the claims folder and a medical opinion was provided on remand.  The VA examiner conducted an examination, and provided an opinion with a supporting rationale.  Moreover, an addendum was provided in June 2010.  Accordingly, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions.  

Regarding the duty to assist, STRs have been obtained and made a part of the record, as have VA treatment records.  In addition, the Veteran was accorded C&P examinations with regard to hers claim for service connection; the reports of which are of record.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  


ORDER

Service connection for an acquired psychiatric disorder, to include emotional anxiety and depressive disorder is denied.  

Entitlement to TDIU is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


